Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because it does not state which claim it is dependent on, though it begins to by reciting “The method of…”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1 recites “as determined by Southern blot analysis” in lines 6-7. It is not clear if the use of Southern blot analysis is a required method step or if Applicant is stating that using Southern blot would be expected to detect retrotransposable elements.  

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim recites “A banana plant comprising at least one genomic marker associated with a plant's tolerance or resistance to Fusarium oxysporum Cubensis TR4, said tolerance or resistance being exhibited by a banana plant remaining asymptomatic after exposure with Fusarium oxysporum Cubensis TR4.” This judicial exception is not integrated into a practical application because the claim reads on a product of nature. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because resistance to Fusarium oxysporum Cubensis TR4 has been found to exist in naturally occurring, wild banana genotypes ((Li et al. Plant Pathology. 64: 1061-1067. 2015 ) see for example, page 1065, left column, paragraph 4, last sentence).
Claim 12 does not recite additional elements that integrate the judicial exception into a practical application and the claims read on products of nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molina (Molina, et al. ISHS Acta Horticulturae 1114: XXIX International Horticultural Congress on Horticulture: Sustaining Lives, Livelihoods and Landscapes (IHC2014): IX International Symposium on Banana: ISHS-ProMusa Symposium on Unravelling the Banana's Genomic Potential. 227-230. 2016) 
The claims are broadly drawn to a banana plant comprising at least one genomic marker associated with a plant’s tolerance or resistance to Fusarium oxysporum Cubensis TR4. 
Regarding claim 12, Molina provides a banana varieties with tolerance to Fusarium oxysporum Cubensis TR4 from selection of somaclonal variants of banana (page 228, paragraph 2; table 1). One of ordinary skill in the art would recognize that the banana plant provided by Molina would inherently comprise a genomic marker associated with a plant’s tolerance or resistance to Fusarium oxysporum Cubensis TR4. 
Regarding claim 13, the banana plant claimed does not require detection of a genomic marker with Southern blot analysis using probe BAN-1. As evidenced by Khayat that the retrotransposable elements occur from somaclonal variation Khayat teaches somaclonal variants are due to the activation of a retro-transposable element (abstract); ability to detect a retrotransposable element in the genome using Ban-1 is inherent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Molina (Molina, et al. ISHS Acta Horticulturae 1114: XXIX International Horticultural Congress on Horticulture: Sustaining Lives, Livelihoods and Landscapes (IHC2014): IX International Symposium on Banana: ISHS-ProMusa Symposium on Unravelling the Banana's Genomic Potential. 227-230. 2016) in view of Bucher (Bucher, et al. Current Opinion in Plant Biology. 15: 503-510. 2012), in further view of Madlung (Madlung et al. Plant Physiology. 129: 733-746. 2002), Kadota (Kadota and Niimi. Plant Cell, Tissue and Organ Culture. 72: 261-265. 2003) and Khayat (Khayat et al. Banana Improvement: Cellular, Molecular Biology and Induced mutations. Chapter 9, “Somaclonal variation in banana (Musa acuminata cv. Grande Naine).Genetic mechanism, frequency, and application as a tool for clonal selection”. Food and Agriculture Organization. 2004).
 The claims are broadly drawn to a method for producing a banana plant with resistance to Fusarium oxysporum Cubensis TR4 by producing somaclonal variants by exposing banana meristem to a demethlyating agent which amplifies a retro-transposable element and is detectable by Southern blot analysis, wherein the demethylating agent is a DNA-methyltransferase inhibitor from either azacitidine or decitabine, wherein said exposure of meristem is to a demethylating agent in two or more propagating cycles, wherein said Southern blot analysis is conducted with a probe specific to RT, wherein said probe is Ban-1, wherein said meristem is subjected to 1-phenyl-3- (1,2,3-thiadiazol-5-yl) urea (TDZ) prior to being exposed to a demethylating agent , wherein at least one regenerated banana plant is resistant to Fusarium oxysporum Cubensis TR4.

Molina does not teach use of a demethlyating agent to induce somaclonal variation. 
Bucher teaches that it was known in the art that retro-transposable elements are regulated by methylation (page 503, right column, paragraph 2) and that DNA demethylation has been show to activate retro-transposable elements (page 506, left column, paragraph 3).  Further, Bucher teaches that pathogen pressure on plants has been found to activate transcriptional elements providing support that transposable elements play a role in evolutionary mechanisms to adaptation to disease pressure (page 504, left column, paragraph 2 under “TEs transcription under stress conditions”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of inducing somaclonal variation of Molina to include Fusarium oxysporum Cubensis TR4. One would be motivated to use demethylation to increase the rate of variation given that it is known I the art to be the underlying mechanism for somaclonal variation to occur. One would be motivated to use demethylation to produce somaclonal variants to produce banana cultivars with Fusarium oxysporum Cubensis TR4 resistance without unexpected results.
	Regarding claims 2-4, Molina in view of Bucher is silent on the use of DNA-methyltransferase inhibitor decitabine. 
Madlung teaches 5-aza-2’-deoxycytidine (decitabine) is an inhibitor of DNA methyltransferase. 
Regarding claims 5 and 14, Molina in view of Bucher is silent on treatment of meristem to the demethylating agent in two or more propagating cycles. Regarding claim 6, Molina in view of Bucher is silent on exposing to demethylating agent until amplification reaches a plateau. Madlung teaches that treatment with decitabine has been used in Arabidopsis as a demethylating agent (page 733, right column, paragraph 2). Madlung further teaches treating both F-2 and F3 cycles of plant with decitabine (page 736, left column, paragraph 3). The teachings of Madlung are implicit that a plateau in amplification resulting from exposure to the demethylating agent was reached in that Madlung teaches the results of the experiment were repeated 5 times (page 736, left column, paragraph 3); if treatment had not been sufficient one would expect to see variability as a result of insufficient treatment effect.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the induction of somaclonal variation of Molina in view of Bucher to include decitabine as taught by Madlung because it was known to be a demethylating agent. One would have expected to successfully induce somaclonal variation by applying decitabine to meristem, without unexpected results.

	Regarding claims 7, 8 and 13, Khayat teaches detection of retro-transposable element in somaclonal variants of Banana with Southern blot using Ban-1 probe (Figure 7 and 8).  Khayat teaches somaclonal variants had been used to produce cultivars resistant to Fusarium oxysporum (paragraph 3 of Introduction). Khayat teaches the importance of somaclonal variation in developing banana cultivars with resistance to such diseases (paragraph 4 of introduction). Khayat teaches a need to elucidate the mechanism of somaclonal variation (final paragraph of introduction) and the use of Southern blot to detect expression of retrotransposable elements in somaclonal variants of banana (3.5 Detection of retro-transposons in banana) using Ban-1 probe (Figure 7 and 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection of somaclonal variants of Molina in view of Bucher to include Southern blot analysis using Ban-1 probe as taught by Khayat to identify plants which have had retro transposons activated to screen for successful induction of somaclonal variation. Fusarium oxysporum cubensis TR4 resistance may be induced by somaclonal variation. One would be motivated to confirm somaclonal variation had occurred by detecting retrotransposable element activation with probe Ban-1 in producing a banana with improved Fusarium oxysporum cubensis TR4 resistance. 
	Regarding claim 9, Molina in view of Bucher is silent on the use of TDZ prior to exposing the meristem to a demethylating agent. Kadota teaches that TDZ is known to produce good results for shoot regeneration and shoot proliferation of cells in vitro (page 261, paragraph bridging left and right columns). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment of meristem of Molina in view of Bucher to include treatment with TDZ before applying the demethylating agent given that the Molina in view of Bucher teaches 
	Regarding claim 10, Molina teaches that somaclonal variation in banana has produced banana cultivars resistant to Fusarium oxysporum Cubensis (page 228, paragraph 2; table 1).
	Regarding claim 11, Molina teaches evaluation of Fusarium oxysporum Cubensis TR4 resistance by the absence of yellowing of leaves (page 228, paragraph 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to screen for resistance to Fusarium oxysporum Cubensis TR4 by observation of absence of yellowing in the leaves because it was known to be a symptom of Fusarium wilt in banana.  
Regarding claim 12, Molina provides a banana varieties with tolerance to Fusarium oxysporum Cubensis TR4 from selection of somaclonal variants of banana (page 228, paragraph 2; table 1). One of ordinary skill in the art would recognize that the banana plant provided by Li would inherently comprise a genomic marker associated with a plant’s tolerance or resistance to Fusarium oxysporum Cubensis TR4. 
	Accordingly, the claimed invention is rendered obvious in view of the prior art.

Conclusion
	Claims 1-14 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662